Case: 13-40270       Document: 00512420115         Page: 1     Date Filed: 10/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2013
                                     No. 13-40270
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

NERI ELIZABETH PINTO-DURAN, also known as Elizabeth Maria Bacelis,
also known as Elizabeth Pinto Bacelis, also known as Elizabeth M. Bacelis,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:12-CR-955-1


Before JOLLY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Neri Elizabeth Pinto-Duran (Pinto)
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Pinto has filed a response in which she moves for the appointment
of new counsel. We have reviewed counsel’s brief and the relevant portions of
the record reflected therein, as well as Pinto’s response.                We concur with


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-40270    Document: 00512420115     Page: 2   Date Filed: 10/25/2013

                                 No. 13-40270

counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. Pinto’s motion for the appointment of new
counsel is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir.
1998).




                                       2